Citation Nr: 0806606	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-28 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased schedular rating for right 
ankle sprain with arthritis, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased schedular rating for a left 
knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO denied a claim 
for an increased rating for a left knee disability and 
continued the previously assigned 10 percent rating.  The RO 
awarded an increase from 10 percent to 20 percent for the 
right ankle disability, effective from February 17, 2004.


FINDINGS OF FACT

1.  The veteran's service-connected right ankle sprain with 
arthritis is manifested by pain, tenderness, and swelling 
resulting in marked limitation of motion.

2.  The veteran's service-connected left knee disability is 
manifested by symptoms of pain, tenderness, and soreness with 
full range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 
percent for service-connected right ankle sprain with 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5271 
(2007).

2.  The criteria for a schedular rating in excess of 10 
percent for a service-connected left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  The laws and regulations pertaining to 
the VCAA were disclosed to the veteran in an August 2005 
statement of the case (SOC) that concerned both the left knee 
and right ankle claims.  Through a March 2006 notice letter, 
the RO told the veteran that disability ratings are assigned 
when there is a change in a condition that is service 
connected.  The veteran was told that depending on the 
disability, VA will assign a rating from zero to as much as 
100 percent based on the schedule for evaluating disabilities 
that is published in the Code of Federal Regulations.  The 
letter stated that in determining a disability rating, the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment are considered.

In the veteran's case, because his disabilities are rated 
under diagnostic codes that contain criteria that are 
satisfied by specific measurements or test results, the 
veteran was generally notified of the requirements necessary 
to establish a higher disability rating in a February 2005 
rating decision and the August 2005 SOC.  Thus, the veteran 
was put on notice that it was necessary to demonstrate more 
than the effect of any worsening on his employment and daily 
life; he had to meet the criteria set forth in the diagnostic 
codes.  The veteran and his representative demonstrated that 
they understood what was necessary to substantiate the claims 
given their hearing testimony before the RO in April 2006.  
During the hearing, they contended that the medical evidence 
showed that a higher rating was warranted given the criteria 
of the diagnostic codes under which the veteran's 
disabilities had been evaluated.  Consequently, the 
notification requirements for the increased rating claims 
were met.  See Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. Jan. 30, 2008).

In the March 2006 notice letter, the criteria for assigning 
effective dates were also set forth.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claims, the claims were properly 
re-adjudicated in May 2006, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  Consequently, a remand of the issues on appeal for 
further notice of how to substantiate the claims is not 
necessary.

The Board also finds that the August 2005 SOC satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The SOC contained the regulatory 
language and notified the veteran that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the March 
2006 letter requested the veteran to submit information about 
on-going treatment records, Social Security determinations, 
statements from employers, and statements discussing 
disability symptoms from other witnesses.  The veteran was 
also told to either send in, or tell VA about, any evidence 
that concerned the level of disability that had not been 
previously identified or submitted.  Consequently, the Board 
finds that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Cleveland, Ohio.  As noted above, the veteran was afforded a 
hearing before the RO in April 2006, the transcript of which 
is of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.

In July 2004, the veteran was provided a VA examination in 
relation to his claims, the report of which is of record.  
The veteran's representative contends that another 
examination is warranted because the one of record is too 
old.  However, there is no objective indication that the 
veteran's symptoms are more disabling than those evidenced 
during the July 2004 examination.  VA treatment records 
obtained after the examination support the findings 
documented in the examination report.  There is also no 
indication that the examination was inadequate as the 
veteran's right ankle and left knee were properly examined 
and the examiner addressed the level of impairment of the 
related disabilities.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Right Ankle

The veteran's service-connected right ankle disability has 
been evaluated as 20 percent disabling under Diagnostic 
Code 5271 for limited motion of the ankle.  Under that 
diagnostic code, a 10 percent rating is warranted for 
moderate limitation of motion and a 20 percent rating for 
marked limitation of motion.  38 C.F.R. § 4.71a (Diagnostic 
Code 5271) (2007).  Normal range of motion of the ankle is 
measured as 0-20 degrees of dorsiflexion and 0-45 degrees of 
plantar flexion.  38 C.F.R. § 4.71 (Plate II) (2007).

A review of the medical evidence associated with the record 
during the pendency of the claim reveals that the veteran was 
afforded a VA examination in connection with the claim in 
July 2004.  The veteran reported persistent symptoms of pain 
and tenderness of the right ankle.  On examination, there was 
pain, tenderness, and swelling with no instability.  Range of 
motion testing reflected dorsiflexion of the right ankle to 
10 degrees and plantar flexion to 30 degrees.  The veteran 
experienced pain on repetitive motion.  The examiner provided 
a diagnosis of a residual sprain of the right ankle.  

The veteran receives regular treatment for right ankle pain 
from the Cleveland VAMC.  The treatment records indicate that 
the veteran has painful limited motion of the right ankle 
that is treated with pain medication.  During his hearing, 
the veteran stated that he experiences swelling in his right 
ankle and needs foot supports.

The results of the July 2004 examination demonstrate a 
substantial decrease in range of motion of the right ankle, 
both for dorsiflexion and plantar flexion.  Additionally, the 
motion was painful on repetitive testing.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Based on 
this evidence, the veteran's right ankle disability is 
manifested by marked limitation of motion.  It is likely that 
the veteran has experienced this level of disability for the 
entire period of the claim.  Accordingly, the current rating 
of 20 percent is appropriate.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5271).

Because the 20 percent is the highest schedular rating 
allowed for limited motion of the ankle and the rating was 
assigned for the entire period of the claim, a higher 
schedular rating is not warranted.  Additionally, the veteran 
retains some range of motion of the right ankle and ankylosis 
has not been evidenced in the record.  Thus, a higher rating 
is not warranted for ankylosis of the right ankle.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5270).  



Left Knee

The veteran's service-connected left knee disability has been 
evaluated as 10 percent disabling under the criteria for 
limitation of flexion of the leg, which is found under 
Diagnostic Code 5260.  A noncompensable (zero percent) rating 
is warranted if flexion is limited to 60 degrees; a 10 
percent rating is warranted if flexion is limited to 45 
degrees; a 20 percent rating is warranted if flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5260).  The knee may also be rated under 
limitation of extension of the leg.  A noncompensable rating 
is warranted if extension is limited to 5 degrees; a 10 
percent rating is warranted if extension is limited to 10 
degrees; a 20 percent rating is warranted if extension is 
limited to 15 degrees; a 30 percent rating is warranted if 
extension is limited to 20 degrees; a 40 percent rating is 
warranted if extension is limited to 30 degrees; and a 50 
percent rating is warranted if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  (Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (Plate II).)

A review of the medical evidence during the time period of 
the claim reveals that the veteran's left knee was also 
examined during the July 2004 VA examination.  The veteran 
had complaints of persistent pain, tenderness, and soreness 
of left knee.  He walked with a limp.  There was pain, 
tenderness, and soreness of the left knee on examination.  
The examiner reported that the left knee was stable and there 
was no redness or ankylosis.  The veteran had range of motion 
from zero to 140 degrees.  The examiner stated that there was 
mild pain with motion.  The examiner diagnosed the veteran 
with a residual injury of the left knee.  Subsequent VA 
treatment records reflect regular complaints of joint pain.  
However, only on occasion did the veteran refer to his left 
knee.  Limited range of motion of the left knee was not 
evidenced in the treatment records.

Based on the results of the VA examination and an absence of 
evidence to the contrary, an evaluation in excess of 
10 percent is not warranted for a left knee disability during 
any period of the claim.  Range of motion testing did not 
reflect even a compensable degree of limitation of flexion or 
extension.  In fact, the veteran had full range of motion of 
his left knee.  Without greater limitation of motion, a 
higher rating is not warranted for the left knee.  38 C.F.R. 
§ 4.71a (Diagnostic Codes 5260, 5261).  Because a compensable 
rating has been established, the evaluation already 
contemplates any additional functional loss due to pain or 
other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 204-7.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that opinion, 
the General Counsel said that where a veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Nevertheless, because the veteran's 
limitation of flexion and extension of the left knee is such 
that a compensable rating is not warranted for either 
limitation of flexion or extension, separate ratings are not 
for application.

The Board has also considered the applicability of a higher 
or separate evaluation for the veteran's left knee disability 
under other potentially applicable diagnostic codes.  
However, because ankylosis, recurrent subluxation, lateral 
instability, dislocated cartilage, or impairment of the tibia 
or fibula has not been clinically shown, an evaluation would 
not be in order under Diagnostic Code 5256, 5257, 5258, or 
5262.  See 38 C.F.R. § 4.71a.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's right ankle or left knee 
disability reflects so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  In this case, there is no evidence showing that the 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disabilities otherwise render impractical the 
application of the regular schedular standards.  In fact, his 
disabilities are accurately reflected by the schedular 
criteria.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
claims for a rating in excess of 20 percent for right ankle 
sprain with arthritis and 10 percent for a left knee 
disability must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims for an increase, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An increased schedular rating for right ankle sprain with 
arthritis is denied.

An increased schedular rating for a left knee disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


